03/15/2022



                                                                                    Case Number: DA 22-0077




           IN THE SUPREME COURT OF THE STATE OF MONTANA

                             Supreme Court Cause No.

N.B., K.M.B., K.R.B., and K.R.B.

      Plaintiffs and Appellants,

      v.

MONTANA DEPARTMENT OF
PUBLIC HEALTH AND HUMAN
SERVICES, a Montana State Agency

      Defendant and Appellee.


           ORDER DISMISSING APPEAL WITHOUT PREJUDICE


      IT IS HEREBY ORDERED that Appellants N.B., K.M.B., K.R.B., and

K.R.B.’s appeal in this matter is dismissed without prejudice due to the district

court order appellants seeking to appeal being not yet certified as a final judgment

by the district court pursuant to Rule M. R. Civ. P. 54(b).



DONE and DATED this ______ day of March, 2022
                                                      ___________________________



CC:   Lowy Law, PLLC
      Rutherford Hayes, Montana Tort Claims Division
      Clerk of Court Seventeenth Judicial District, Valley County




                                             2                              Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                 March 15 2022